Order filed September 6, 2012




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-12-00584-CV
                                     ____________

                             DARREL A. BODE, Appellant

                                              V.

                                CITIBANK N.A., Appellee


                   On Appeal from County Civil Court at Law No. 3
                                Harris County, Texas
                          Trial Court Cause No. 1001673


                                          ORDER

       A partial clerk's record has been filed in this appeal containing the trial court's
order sustaining the county clerk's contest to the affidavit of inability to pay costs on
appeal filed by appellant. The record contains a "NOTICE OF HEARING" for the
contest to be held on August 15, 2012. No reporter's record of that hearing has been
filed. Accordingly, we order the court reporter, Laura M. Cutherell, to file the record of
the hearing held August 15, 2012, within twenty (20) days of the date of this order.

                                       PER CURIAM